DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 22, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 13-16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant cited Dulebohn (US Pat. No. 5,201,741).

    PNG
    media_image1.png
    255
    396
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    555
    835
    media_image2.png
    Greyscale

Regarding claim 1, Dulebohn teaches a device (10) for cutting a lens within a capsular bag of an eye1, the lens having a posterior surface and an anterior surface, the device (10) comprising:

a cutting element (wire 16) having a tip portion (See Fig. 7; Col. 7, lines 10-35), a second portion (20/22), a first proximal end region (28), and a second proximal end region (30), wherein said first and second proximal end regions of the cutting element are positioned internal to the device (See Fig. 5; Col. 4, lines 33-41); and
an actuator (32) operatively coupled to at least one of the first and second proximal end regions of the cutting element (See Fig. 5; Col. 6, line 45 through Col. 7, line 2),
wherein, when the cutting element is in a first configuration (retracted as seen in Fig. 4), the tip portion of the cutting element is capable of being positioned over the anterior surface of the lens2 and the second portion of the cutting element is positioned within the tubular shaft (note the “intermediate sections 20 and 22” are located inside the bore 24 of tubular shaft 14 when the device is retracted) of the device (See Figs. 4 &5; Col. 4, lines 33-41), and
wherein, when the cutting element is in a second configuration and is fully extended (See Figs. 3), the second portion of the cutting element is fully extended out through the opening such that a single approximately closed loop is formed entirely by the cutting element (See Fig. 3 
said approximately closed loop having a first open area, wherein the first open area comprises a first, larger inner radius of curvature and a second, smaller inner radius of curvature (See annotated Figs. above), and wherein the approximately closed loop formed entirely by the cutting element has an unbiased, preset shape (“trained state”) (See Abstract and Col. 8, lines 45-61) similar in size and shape to a cross-section of the lens3 that extends both distally of a distal-most portion of the tubular shaft and proximally of the distal-most portion of the tubular shaft (See annotated Fig. 7, note that a portion of the wire extends proximally of the distal-most portion of the shaft) in order to surround the lens within the capsular bag of an eye4.
	Regarding claim 2, Dulebohn further teaches as the cutting element (16) extends from the tubular shaft and moves towards the second configuration (Fig. 3), the cutting element comprises a second open area that expands in size toward a size of the first open area as the extending progresses. (See Figs. 2 and 3; Note additional space is added to the open area seen in Fig. 2 as the wire approaches the fully extended position seen in Fig. 3). 
	Regarding claim 3, Dulebohn further teaches as the cutting element moves toward the second configuration, the second open area of the cutting element increases in size (Note the open area continues to increase in size as additional wire exits the distal tip and the device moves to the fully extended configuration seen in Fig. 3) as the cutting element advances between the anterior portion of the lens and the capsular bag5.
Regarding claim 4, Dulebohn further teaches a length of the cutting element (16) extending from the tubular shaft increases in order to increase the size of the second open area of the cutting element. (See Figs. 2 & 3; Col. 6, line 1 through Col. 7, line 39).
Regarding claim 5, Dulebohn further teaches wherein after insertion into the anterior chamber, the cutting element is configured to6 advance between the lens and the capsular bag so as to capture a portion of the lens within the first open area of the cutting element.
Regarding claim 6, Dulebohn further teaches wherein the cutting element extends around at least a portion of the anterior surface of the lens and around at least a portion of the posterior surface of the lens in order to capture the lens within the first open area7.
Regarding claim 7, Dulebohn further teaches when the lens is captured within the first open area of the cutting element, tensioning the actuator reduces the size of the first open area and cuts the lens positioned within said first open area. (See Figs. 2-4; Col. 6, lines 1-68; note that the device of Dulebohn is designed to have the wire surround the desired tissue, and then the actuator is moved proximally to reduce the size of the wire loop so as to cut the desired tissue)
	Regarding claim 8, Dulebohn further teaches when the lens is captured within the first open area, tensioning the actuator cuts through the anterior surface of the lens and the posterior surface of the lens. (See Figs. 2-4; Col. 6, lines 1-68; note that the device of Dulebohn is designed to have the wire surround the desired tissue, and then the actuator is moved proximally to reduce the size of the wire loop so as to cut the desired tissue, so when the wire loop surround both the anterior and posterior surfaces of a lens, both those surfaces will be cut by the device of Dulebohn).
Regarding claim 13, Dulebohn further teaches wherein the cutting element in the second configuration (Fig. 3) comprises a segment of a first leg within the tubular shaft and a segment of a second leg within the tubular shaft (note that proximal portions of the wire, aka “legs” extend proximally into the lumen 24 of the shaft 14 in the retracted position seen in Fig. 4, the intermediate position seen in Fig. 2, and the fully expanded position seen in Fig 3.).
Regarding claim 14, Dulebohn further teaches the second leg bends more than 120 degrees relative to a longitudinal axis of the distal portion of the tubular shaft when the cutting element is in the second configuration. It is noted that the second leg extends from the tip of the loop along the arcuate path of one half of the loop and then returns to the lumen of the shaft. The loop is generally circular (See Fig. 14). Since the second leg extends along the shape of half the loop (half a circle), it extends along approximately 180 degrees (half a circle is known to be 180 degrees) relative to the longitudinal axis (which extends distally from the distal portion of the shaft). Since 180 degrees (the distance travelled by the second leg from loop tip to re-entering the shaft) is more than 120 degrees, Dulebohn is deemed to meet this limitation.
	Regarding claim 15, Dulebohn further teaches all of the cutting element but the tip portion is positioned within the tubular shaft when the cutting element is in the first configuration. (See Fig. 4 and 7; Col. 7, lines 2-37).
	Regarding claim 16, Dulebohn further teaches the tip portion comprises at least a second segment of the first leg and at least a second segment of the second leg. Note that the tip is comprised of the portion of the loop where the distal most segment of the first leg and the distal most segment of the second leg meet. (See Figs. 4 and 7).
	Regarding claim 18, Dulebohn further teaches wherein the cutting element (16) comprises a Nitinol wire (See Col. 5, lines50-56).
Regarding claim 19, Dulebohn further teaches the actuator (32) is a slider (See Col. 6, lines 45-55).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over applicant cited Dulebohn (US Pat. No. 5,201,741).
Regarding claim 17, Dulebohn teaches the device of claim 15 as set forth above and further teaches with the cutting element in the second configuration (See Figs 8 & 9), a majority of the cutting element positioned outside the tubular shaft is off-set from a longitudinal axis of the tubular shaft. 
Alternatively, Dulebohn teaches an alternate tip shown in Figs. 8 and 9 where the wire extends from a side wall of the tubular shaft so that the majority of the cutting element positioned outside the tubular shaft is off-set from a longitudinal axis of the tubular shaft.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the embodiment as seen in Figs. 1-7 to include the side opening such that the majority of the cutting element position outside the shaft is off-set from a longitudinal axis of the shaft as seen in Fig. 8 & 9 since Dulebohn expressly contemplates different tip shapes being utilized in the device (See Col. 7, line 62 through Col. 8, line 10 and Col. 9, lines 9-13). Additionally, depending on the desired tissue to be cut and the shape and location of said tissue, an off-set wire may be more advantageous to manipulate in the desired location.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,629,747. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘747 patent requires a method of cutting a lens within a capsular bag of an eye by using a device which has a shaft with a lumen and a cutting element with a first (retracted) configuration and a second (expanded configuration).
Claims of instant application (16/667030)
Corresponding claims of Pat. No. 9,629,747
1, 3-8
1, 6, 14
5
12
8
2
9, 12
9


Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-19 of U.S. Patent No. 9,775,743. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘743 patent requires a method of cutting a lens within a capsular bag of an eye by using a device which has a shaft with a lumen and a cutting element with a first (retracted) configuration and a second (expanded configuration).
Claims of instant application (16/667030)
Corresponding claims of Pat. No. 9,775,743
1, 2, 4-6, 7
1, 6
8
2
9-12
9
13
8
14
17
15
15
17
16
18
19


Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,463,535. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘535 patent requires a device for cutting a lens within a capsular bag of an eye featuring a shaft, a cutting element which is expanded from a first (retracted) position to a second (expanded position).
Claims of instant application (16/667030)
Corresponding claims of Pat. No. 10,463,535
1, 5, 6, 8, 13
1
2
19
5, 6
21
7
16
9, 11
4
10
3
12
2, 5
14
12
15
8
16
9
17
10
18
11
19
13


Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,463,536. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘536 patent requires device for cutting a lens within a capsular bag of an eye featuring a shaft, a cutting element which is expanded from a first (retracted) position to a second (expanded position).
Claims of instant application (16/667030)
Corresponding claims of Pat. No. 10,463,536
1, 2, 4, 5, 6, 7, 8, 13, 16
1
5
21
7
20, 28
9, 10, 12
2, 3, 5, 6
11
4
14
16
15
9
16
10
17
11, 12
18
13
19
17




Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,478,334. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘334 patent requires a method of cutting a lens within a capsular bag of an eye by using a device which has a shaft with a lumen and a cutting element with a first (retracted) configuration and a second (expanded configuration).
Claims of instant application (16/667030)
Corresponding claims of Pat. No. 10,478,334
1, 4, 5-8
1, 7, 12
2
2
3
3
4
4
5-8
5, 6
9
6
10, 12
13
17
14, 15


Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,517,758. Although the claims at issue are not identical, they are not patentably distinct from each other because a device for cutting a lens within a capsular bag of an eye featuring a shaft with a lumen and a cutting element with a first (retracted) configuration and a second (expanded configuration).
Claims of instant application (16/667030)
Corresponding claims of Pat. No. 10,517,758
1, 2, 4, 6-8, 13, 16
1, 13, 28, 29
5
18
7
25
9, 12
11, 13
10
14
11
12
14
9
17
5
18
6
19
10



Response to Arguments
Applicant’s arguments with respect to the claim as previously rejected under the Holmen reference (US PG Pub 2009/0054904) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants’ arguments state that terminal disclaimers were filed with the amendment so as to overcome the double patenting rejections, however no such documents are in the file. As such the double patenting rejections are maintained. Applicant is encouraged to file eTerminal Disclaimers.

Citation of Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Komiya (US Pat No. 3,903,892) teaches a surgical instrument for cutting and removing tissue in the body where the device comprises a wire cutting element (23) that extends out of the distal end of a tubular device to form an open loop with multiple different open areas and radii of curvature.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL S. HIGHLAND whose telephone number is (571)270-3254.  The examiner can normally be reached on Mondays, Wednesdays, and Thursdays between 9:30am and 3:30pm .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the number listed above. Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.S.H/Examiner, Art Unit 3771     

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771                                                                                                                                                                                                                                                                                                                                                                                                           


    
        
            
        
            
        
            
    

    
        1 It is noted that the phrase “…for cutting a lens within a capsular bag of an eye…” is a recitation of intended use in the preamble and not given full patentable weight, in that the prior art is not required to disclose this function/method of use. Since the body of the claim in the instant case fully and intrinsically sets forth all the limitations of the claimed invention, the preamble recitation of intended use is not considered a claim limitation. Additionally, MPEP 2111.02(II) states: “If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)”.  As well known in the surgical arts, the size and shapes of an eye vary widely due to patient height, age, health, race, etc.  The sizes and shapes of eyes of animals may also be considered.  The device of Dulebohn is capable of  performing the recited use, i.e. cutting a lens in some existing eye, as Dulebohn states the snare “…can be used whenever bits of tissue need to be severed… with minimum trauma caused by insertion of the instrument to that location”; See Col. 1, lines 36-40). Since the device of Dulebohn is capable of performing the recited intended use, the reference is deemed to anticipate the claim as presently presented.
        2 It is noted that the instant claims are drawn to an apparatus, and “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).” A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP §2114(II). In the instant case, the tip portion of the wire in the device of Dulebohn is capable of being positioned over the anterior surface of the lens since the tip portion of the wire extends slightly out of the tubular shaft (similar to applicant’s own invention) and the wire in combination with the shaft are capable of being placed over (i.e.; on top of or in the vicinity of) the anterior surface of the lens of an eye.
        3 As seen in Figs. 3&7, the loop of Dulebohn is generally circular and slightly ovoid. A cross section of the lens of the eye is known to also have a generally circular and slightly ovoid shape. Further, the particular shape of a lens may vary depending on patient height, size, race, health, abnormalities, etc.  The loop as disclosed by Dulebohn is considered to be similar in size and shape to a cross-section of at least some existing eye lens and is thus deemed to meet the presently recited claim limitation.
        4 It is noted that the instant claims are drawn to an apparatus, and “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).” A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP §2114(II). In the instant case, Dulebohn teaches the arrangement as seen in Fig. 7 is advantageous for the wire to surround tissue and pull it close to the tip end for cutting (See Col. 7, lines 10-37).
        5 As noted above in footnotes 1, 2, and 4, the instant claims are drawn to an apparatus, and “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).” A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP §2114(II). In the instant case, since the device of Dulebohn is designed to expand as the wire moves distally out of the tip of the shaft and is structurally capable of being advanced between the lens and the capsular bag so as to capture the lens within the first open area of the loop. Additionally, Dulebohn states the snare “…can be used whenever bits of tissue need to be severed… with minimum trauma caused by insertion of the instrument to that location”; See Col. 1, lines 36-40).
        6 As noted above in footnotes 1, 2, 4, and 5, the instant claims are drawn to an apparatus, and “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).” A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP §2114(II). In the instant case, since the device of Dulebohn is designed to capture tissue in the wire loop and is structurally capable of being advanced between the lens and the capsular bag so as to capture the lens within the first open area of the loop. (See Col. 6, lines 1-12)
        7 As noted above in footnotes 1-2, and 4-6, the instant claims are drawn to an apparatus, and “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).” A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP §2114(II). In the instant case, since the device of Dulebohn is designed to capture tissue in the wire loop and is structurally capable of extending around a portion of both the anterior surface and posterior surfaces of the lens so as to position (capture) the lens in the first open area of the loop. (See Figs. 2-4; Col. 6, lines 1-12)